Wagner, Judge,
delivered the opinion of the court.
The action was against the collector for seizing the property of the plaintiff to collect a tax-bill in his hands. The assessment was irregular, and should have been made in the name of the shareholders, instead of the corporation; but the property was liable to taxation. That iu such a ease the collector is not liable is well established. In the case of The St. Louis Mutual Life Ins. Co. v. Charles, 47 Mo. 462, it was held that the action of the assessor and of the board of appeals, or County Court, in the matter of taxation, was judicial; and where it appeared from the tax-list that the assessor had jurisdiction over the property, i. e., that it was liable to be taxed in any form, though irregularly assessed, the collector would not be liable to the tax-payer for the amount collected. (See also Pacific R.R. Co. v. Dulle et al., 48 Mo. 282.) That decision is decisive of this case, it was no part of the duty of the collector to examine the proceedings of the assessor, and see that he regularly pursued his authority, step by step.
If the property was subject to taxation, and the assessor had jurisdiction, the tax-bill certified to the collector was a sufficient warrant, and justified him in the proceeding. The judgment of the Circuit Court was for the defendant, and it will be affirmed.
Judge Bliss concurs. Judge Adams was not on the bench when the case was argued.